[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After hearing the parties at a hearing in damages the following findings are made. The defendants Harmony Builders, Inc. and Normand L. Poulin are liable to the plaintiff Malcolm Baldwin on a note dated November 14, 1986  for $70,000, less partial payments of $19,833 plus interest at 12% per year on the unpaid balance, totalling $73,909.57. The defendants Harmony Builders Inc. and Normand L. Poulin are liable to the plaintiff Thomas Baldwin on a note dated November 14, 1986 for $50,000 less partial payments of $14,167 plus interest at 12% per year on the unpaid balance, totalling $52,795.12. The evidence does not establish by clear and convincing proof that the conveyances made by Normand L. Poulin to his wife, alleged in the third and fourth counts of the complaint were fraudulent conveyances, and judgment is entered for the defendant Anita Poulin.
ROBERT A. FULLER, JUDGE. CT Page 7012